Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 10/12/21 regarding application 16/572,965, in which claims 1, 7, and 13 were amended. Claims 1-18 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 7, and 13 overcome the 35 U.S.C. 101 rejections of claims 1-18, and so they are withdrawn. Specifically, the “each identigen… includes… a time reference”, wherein “….each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid” amounts to a practical application of the abstract idea of identifying identigens and determining whether rules are applicable that amounts to significantly more than the abstract idea itself, since time is a real world signal which can be measured.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Revelant prior art:




US 20170371860 A1 Burchard discloses pushing words onto a stack based on the semantic word and clause representation and based on words and clauses already on the stack and popping the words and clauses off the stack to be replaced by clauses based on the syntax.


US 20150135053 A1 Doornenbal et al. discloses determining, by a computing device, a term of interest within the text document, and searching a data structure including incongruous term pairs  determined from a controlled vocabulary for the term of interest appearing as a term, wherein the term is a linguistic head of a term of the incongruous term pairs, and annotating the term of interest with a meaning provided by the controlled vocabulary only if a term of the incongruous term pairs (associated with the term of interest in the data structure is not present within a predetermined textual distance of the term of interest in the text document.



US 20140358890 A1 Chen et al. discloses a question answering system in which an input question is first received, and different search strategies may be used to search multiple types of data from multiple types of knowledge databases to generate one or more candidate answers to the input question. The one or more candidate answers are evaluated to generate a final answer to the input question.

US 20090157401 A1 Bennett discloses using semantic based processing to identify a question posed by a user by understanding the meaning of the user's utterance. Based on identifying the meaning of the utterance, the system selects a single answer that best matches the user's query.

US 20060053098 A1 Gardner et al. discloses creation of custom ontologies by applying customizing constraints to extraction, assembly, curation, and publication processes.

US 20160203130 A1 Roque et al. discloses identifying similar relationship patterns, concepts, or systemic units, described using any of a multitude of terminologies and vocabularies, across different knowledge domains in order to perform information searching.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                            10/19/21